Opinion by
Mr. Justice Elkin,
Joseph A. Scranton, one of the defendants in this case, served as treasurer of the county of Lackawanna for the years 1901, 1902 and 1903. This action is brought to recover from him certain moneys retained as commissions for the collectio'n of liquor license moneys during his term of office. The action is brought not on the bond given to the county, but on the general bond to the commonwealth. For the reasons given in the case of Commonwealth v. Schadt et al., ante, p. 592, there can be no recovery in this case.
Judgment affirmed.